   Case 2:20-cv-00647-TC Document 5 Filed 09/24/20 PageID.116 Page 1 of 4

                                                           FILED             RECEIVED
                                                    2020 SEP 24 PM 2:45 2020 SEP 16 AM 9:56
                                                          CLERK               CLERK
Name       Russell Greer                            U.S. DISTRICT COURT U.S. DISTRICT COURT



           7901 South 3200 West
Address P.O. Box 152
           West Jordan, UT 84088
Telephone       801-895-3501



                           IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF UTAH




       Russell Greer
                                                               MOTION FOR EMAIL FILING AND
 Plaintiff,                                                           NOTIFICATION

 vs.                                                              Case: 2:20−cv−00647
                                                                  Assigned To : Campbell, Tena
         Joshua Moon                                              Assign. Date : 9/16/2020
                                                                  Description: Greer v. Moon et al
                                                           Case No:
         Kiwi Farms
                                                           Judge:
 Defendant(s).

         Under DUCivR 5-1(b), I hereby move the court for an order granting permission to email

documents to the c e k         ffice for filing in this case and to receive electronic notification of case

activity. The c e k     ffice h      d    e he following email address to correspond with

     russmark@gmail.com [add email address]. I understand that I must:
me:___________________

         submit documents in PDF format a             i ed i   he c       CM/ECF a d E-filing

         Administrative Procedures Manual (ECF Procedures Manual);

         use an appropriate digital/electronic signature on all filings, as outlined in Section (II)(A)

         of the ECF Procedures Manual;
   Case 2:20-cv-00647-TC Document 5 Filed 09/24/20 PageID.117 Page 2 of 4




       follow the formatting requirements outlined in DUCivR 10-1 and Section (II)(B) of the

       ECF Procedures Manual;

       read and become familiar with Local Rule of Civil Practice DUCivR 5-1(b);

       carefully examine all documents prior to emailing them and redact sensitive and private

       information pursuant to DUCivR 5.2-1, or file a motion to have the documents sealed

       under DUCivR 5-3;

       under Fed. R. Civ. P. 5, serve my documents on parties who are not served through the

       c       CM/ECF           e , using mail, hand-delivery, or some other agreed-upon method;

       meet all filing deadlines; and

       promptly email a notice to be filed in the case when I have a change of name, address, or

       email address.

If I am permitted to file documents in my case by email, I understand that:

        he c e k    ffice   a       ce      documents on the next business day; however, the

       document filing date will be the same as the email date;

        under Fed. R. Civ. P. 5 and 77 and Fed. R. Crim P. 49, email transmission of documents

       will constitute service as required by those rules;

       the c e k    ffice will send an email to me when my documents are received and that

       email is not proof of filing. A Notice of Electronic Filing will be emailed to me when my

       documents are filed in the case;

       the clerk    ffice may request that I change or revise a document to comply with the ECF

       Procedures Manual before the document will be filed in the case; and

       the court may revoke my permission to file by email after a determination that I have

       abused the privilege.
   Case 2:20-cv-00647-TC Document 5 Filed 09/24/20 PageID.118 Page 3 of 4




       I have read and understand the responsibilities outlined on the attached Email Filing and

Notification Form for Unrepresented Parties.

       ACCORDINGLY, Plaintiff respectfully requests that the court enter an order allowing

email filing and notification.




DATED:        08/30/2020                  .




                                                                    Signature
   Case 2:20-cv-00647-TC Document 5 Filed 09/24/20 PageID.119 Page 4 of 4




                                       Certificate of Service

         I certify that on   (date)            a copy of the above motion was served, by first
class U.S. mail, fax, or hand-delivery, to                                                       at
                                                                (Opposing party or counsel)


                 (Address)




Dated:
                                                                         Signature
